Order and judgment (one paper), Supreme Court, New York County (Ronald A. Zweibel, J.), entered November 15, 2005, denying the application in the nature of mandamus to compel respondents to vacate a corrected sentence and commitment record which reflected that petitioner had been sentenced as a second violent felony offender, and to immediately release him from custody, and dismissing the petition, unanimously affirmed, without costs.
The court properly held that petitioner’s claims are barred by collateral estoppel, as they are the same claims that petitioner unsuccessfully litigated in a habeas corpus proceeding in Cayuga County (see Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343, 349 [1999]). The court also properly held that petitioner failed to join necessary parties (see CPLR 1001 [a]; Matter of Lodge v D'Aliso, 2 AD3d 525 [2003], lv denied 2 NY3d 702 [2004]). In any event, all of petitioner’s underlying claims are without merit. Concur—Saxe, J.E, Marlow, Nardelli, Catterson and McGuire, JJ.